Citation Nr: 1621227	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In February 2015, the Board remanded the Veteran's claims for further evidentiary development.  With respect to the service connection claim for varicose veins, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2015 supplemental statement of the case (SSOC).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Varicose veins did not have a clinical onset in service and are not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for varicose veins have not been met.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A pre-decisional notice letter dated in August 2008 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records in furtherance of his claim.  
As indicated above, the claim of service connection for varicose veins was remanded in February 2015 to, among other things, provide the Veteran notice of the negative search results for treatment records from Dr. Jacob and to afford him a VA examination to determine the nature and etiology of his claimed varicose veins.  An April 2015 letter notified the Veteran of the negative search results for treatment records from Dr. Jacob, and the Veteran did not submit additional records from Dr. Jacob.  He was afforded a VA examination in April 2015. 

The Board finds that the April 2015 VA examination report is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the February 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, the Veteran claims that his varicose veins are related to his military service.  Specifically, he asserts that his varicose veins on his bilateral extremities are due to working in small spaces, such as a military aircraft, and prolonged standing.  
See Veteran's statement dated February 2009. 

The Veteran's STRs, including his February 1981 enlistment examination report and February 1986 separation examination report, do not reveal any complaints or assessments of a vascular condition.  STRs document that the Veteran had problems with his weight during service.  See, e.g., STR dated April 1985.  In particular, an August 1982 STR indicates that the Veteran lost 60 pounds prior to his enlistment into service and that he gained 10 pounds since his enlistment.  Moreover, a January 1986 STR notes that he suffered from lifelong obesity problems.  

Post service, a September 1987 private chiropractic questionnaire reveals that the Veteran reported that he never had varicose veins.  

A January 1999 private treatment record documents the apparent first assessment of varicose veins and noted that the Veteran's sole risk factor was obesity.

Private treatment records dated in 2007 indicate that the Veteran underwent bilateral varicose vein surgery in 2000 and in March 2007.   See, e.g., private treatment report dated January 2007.

The Veteran was afforded a VA examination in April 2015.   The Veteran reported that during his military service, he experienced leg fatigue, which he related to his varicose veins.  He reported that he first sought treatment for his varicose veins in 1998.  The VA examiner diagnosed varicose veins.  After a review of the record, the examiner opined that it is less likely than not that varicose veins were incurred in or caused by his military service.  The VA examiner acknowledged the Veteran's history of obesity, and that obesity is a risk factor for varicose veins.  However, the examiner reasoned that although the Veteran's STRs document that he had a weight problem during service, his STRs, including his February 1986 separation examination report, are absent any notation of a vascular condition.  Moreover, the examiner noted that the Veteran's STRs reveal that he lost 60 pounds prior to his enlistment into service and that he only had gained 10 pounds since his enlistment then was then referred to a weight loss program.  The examiner concluded that the Veteran's varicose veins and surgeries thereof did not occur until years after his separation from his military service.  

For the reasons stated below, the Board finds that entitlement to service connection for varicose veins has not been established.  

Initially, the Veteran's STRs are absent any notation of a diagnosis, treatment, or complaint of varicose veins.  In September 1987, the Veteran specifically denied any varicose veins and the earliest evidence of any varicose veins was in a January 1999 private treatment record, which is thirteen years after his separation from service.  

There is no opinion which provides a positive medical nexus between the Veteran's varicose veins and his military service.  In fact, the only medical opinion of record is the April 2015 opinion which indicates that the Veteran's varicose veins are not related to service.  Furthermore, the VA examiner explained that although the Veteran has been noted with obesity, which is a risk factor for varicose veins, the Veteran's varicose veins was not noted until 1999, which was years after his military service discharge.  The Board finds that this opinion is probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale consistent with the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433(1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Accordingly, this opinion is well supported by all of the relevant evidence of record, STRs, post-service treatment records, and the Veteran's statements.  Therefore, the Board finds that the April 2015 VA opinion is highly probative as to whether the Veteran's varicose veins are related to his military service.  

The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran claims pertinent symptoms in service.  He is competent to report having certain observable symptoms such as experiencing fatigue, leg pain  and even varicose veins in service.  See Layno, supra.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997); Layno at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

To this end, the Board finds that the Veteran's statements that he had pertinent symptoms tracing from service are not credible.  The Veteran complained of leg cramps on his Reports of Medical History at service entry and discharge.  In the latter examination, he clarified that this was occasional pain from a high school injury.  On examination at service discharge, no varicose veins were observed.  In a September 1987 private chiropractic questionnaire, one year following the Veteran's separation from his military service, the Veteran specifically denied ever having varicose veins.  The Board finds that the contemporaneous statement made at the time of his treatment visit within one year following his separation from military service is more probative than statements made many years after service and in furtherance of a claim for compensation benefits.  See Cartright, 2 Vet. App. at 25; see also Rucker, 10 Vet. App. at 73-74 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Again, the earliest evidence of any varicose veins was in a January 1999 private treatment record.  At that time, the Veteran did not report a long history of varicosities.  The Board does not find it likely that varicose veins are traceable to service, but were not observed on examinations in service and that the Veteran denied having varicose veins a year after service.

The Board has also weighed the probative value of the Veteran's lay statements regarding a nexus between his varicose veins and his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the Veteran's disability is related to service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds that the April 2015 VA examiner's opinion is more probative than the Veteran's lay statements.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for varicose veins is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In February 2015, the Board remanded the Veteran's claim of service connection for a back disability to, among other things, obtain an opinion to determine whether the Veteran's back disability was caused or aggravated by his serviced-connected right ankle disability, to include by means of an altered gait, limp, or abnormality of movement or balance.  Specifically, the examiner was requested to address the Veteran's submitted literature that suggested a causal relationship between antalgic gait, an ankle injury, and degenerative changes of the spine.  

In response, the Veteran was afforded a VA examination in April 2015.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine, and opined that the Veteran's back disability was not caused or aggravated by his service-connected right ankle disability.

In the VA examiner's rationale, he acknowledged the Veteran's antalgic gait and noted that during the physical examination the Veteran reported that he favors his right side and walks with a limp, which causes him to strain his back.  Then, the VA examiner stated that he reviewed the Veteran's submitted literature and its findings that suggested a causal relationship between the altered gait, ankle, and degenerative changes of the lumbar spine.  However, the examiner did not apply the submitted literature findings to the Veteran's back claim.  Moreover, the examiner concluded that the Veteran's in-service back contusion preexisted his service-connected ankle disability, and in doing so he failed to address whether the right ankle disability aggravated underlying back disability.  Accordingly, the Board finds that an addendum opinion is necessary to determine whether the Veteran's back disability was caused or aggravated by his service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA examiner who provided the February 2015 VA opinion concerning the Veteran's claim for service connection for a back disability.  The VA examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a back disability was caused or aggravated by his service-connected right ankle disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the above opinion, the examiner must address and comment on (i.) the Veteran's antalgic gait; (ii.) that during February 2015 VA examination, the Veteran reported that he favors his right side and walks with a limp, which causes him to strain his back; and (iii.) the Veteran's submitted literature that suggested a causal relationship between antalgic gait, an ankle injury, and degenerative changes of the spine.  

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


